Title: Opinion in Controversy between Joseph Jones and William Lee, 26 June 1784
From: Madison, James,Lee, Henry
To: 


Richmond June 26, 1784
A dispute between Mr. Joseph Jones of King George and Mr. William Lee being mutually referred to us: We are of opinion that Mr. Jones never was an enemy to the payment of British or other debts: We are also of opinion that Mr. Lee’s inference respecting the opposition of Mr. Jones to the payment of debts, was founded on Mr. Jones’ support to the prohibitory laws revived last session of Assembly against the recovery of British debts and admitting commutables into the payment of [do]mestic debts, which inference altho’ erronious appears not to have been confined to Mr. Lee alone. We therefore decide that Mr. Lee misconceived Mr. Jones’ principles with respect to the payment of debts, and that he was led by this misconception, into a statement of them injurious to Mr. Jones, to remove which impressions, propriety requires that Mr. Lee should take the first opportunity of communicating to Mr. Fitzhugh of Marmion, the misconception into which he was led relative to Mr. Jones’ principle.
J. Madison Jr. Henry Lee Jun.
